          Case 1:18-cv-07371-AT-KNF Document 35 Filed 04/16/21 Page 1 of 1


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
ROBERT DENIS, DIN# 11-A-1167,                                          DOC #: _________________
                                                                       DATE FILED: 4/16/2021
                                 Petitioner,

                 -against-                                              18 Civ. 7371 (AT) (KNF)

JAMIE LAMANNA, Superintendent of the Green Haven                                ORDER
Correctional Facility,

                        Defendant.
ANALISA TORRES, District Judge:

        Having received no objections to the Report and Recommendation (the “R&R”), ECF
No. 34, of the Honorable Kevin N. Fox, the Court reviewed the R&R for clear error, and found
none. Santiago v. Colvin, 12 No. Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17, 2014).
The R&R was sent to Petitioner’s last address. See 3/17/2021 Docket Entry. The Court,
therefore, ADOPTS the R&R in its entirety.

          The Clerk of Court is directed to close the case, and mail a copy of this order to Petitioner
pro se.

          SO ORDERED.

Dated: April 16, 2021
       New York, New York
